        Case 2:11-cv-02871-KJN Document 52 Filed 07/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAC ESTRADA,                                     No. 2: 11-cv-2871 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    MICHAEL STRAINER, et al.,
15                       Respondents.
16

17   Introduction

18          Petitioner is a state prisoner, proceeding through counsel, with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. The parties consented to the jurisdiction of the

20   undersigned for all purposes. See 28 U.S.C. § 636(c); Local Rule 305(a).

21          Pending before the court is respondent’s unopposed motion to dismiss for lack of

22   prosecution. (ECF No. 49.) For the reasons stated herein, the stay in this action is lifted and

23   respondent’s motion to dismiss is granted.

24   Discussion

25          On April 27, 2015, the undersigned granted petitioner’s motion to stay this action in order

26   to exhaust additional claims. (ECF No. 48.)

27          In the pending motion, respondent states that since April 2015, petitioner filed the

28   following post-conviction actions. On June 24, 2016, the San Joaquin County Superior Court
                                                       1
        Case 2:11-cv-02871-KJN Document 52 Filed 07/21/21 Page 2 of 3


 1   denied petitioner’s habeas petition filed on April 25, 2016. (ECF No. 49 at 6.) On February 17,

 2   2017, the California Court of Appeal denied petitioner’s habeas petition filed on January 9, 2017.

 3   (Id. at 77.) Respondent states that it does not appear that petitioner filed further petitions in the

 4   California courts. In addition, records from the California Department of Corrections and

 5   Rehabilitation (“CDCR”) reflect that petitioner is no longer in respondent’s custody. (Id. at 78.)

 6            As stated by respondent in the motion to dismiss, “[t]he party seeking a stay—or

 7   continuation of a stay—bears the burden of showing his entitlement to a stay.” Latta v. Otter, 771

 8   F.3d 496, 498 (9th Cir. 2014). Respondent argues that there is no showing that a stay should

 9   continue. Respondent argues that by all appearance, petitioner long ago stopped seeking to

10   present claims in state court. The undersigned agrees with respondent that petitioner has not

11   demonstrated that the stay should continue.

12            Respondent goes on to argue that the case should be dismissed for petitioner’s failure to

13   prosecute. In determining whether to dismiss an action for failure to prosecute or for failure to

14   comply with court orders, a court must weigh five factors: 1) the public’s interest in expeditious

15   resolution of litigation; 2) the court’s need to manage its docket; 3) the risk of prejudice to

16   defendants/respondents; 4) the availability of less drastic alternatives; and 5) the public policy

17   favoring disposition of cases on their merits. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

18   2002).

19            “’The public’s interest in expeditious resolution of litigation always favors dismissal.’”

20   Pagtalunan, 291 F.3d at 642) (quoting Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.

21   1999)). Given petitioner’s apparent failure to exhaust his claims in state court and apparent

22   abandonment of this action, this factor favors dismissal.

23            The delay in the resolution of this action caused by petitioner’s failure to prosecute

24   hinders the court’s ability to manage its docket. See also Rhines v. Weber, 544 U.S. 269, 278

25   (2005) (“A mixed petition should not be stayed indefinitely.”). Therefore, the second factor

26   favors dismissal.

27            As for the third factor, respondent appears to argue that he will be prejudiced if this action

28   is not dismissed. Because petitioner offers no reason for his failure to prosecute, the undersigned
                                                         2
        Case 2:11-cv-02871-KJN Document 52 Filed 07/21/21 Page 3 of 3


 1   finds that this factor favors dismissal. See In re Phenylpropanolamine (PPA) Prod. Liab. Litig.,

 2   460 F.3d 1217, 1227 (9th Cir. 2006) (citing In re Eisen, 31 F.3d 1447, 1453 (9th Cir. 1994) (“The

 3   law ... presumes prejudice from unreasonable delay.”); Pagtalunan, 291 F.3d at 643

 4   (Unreasonable “delay inherently increases the risk that witnesses’ memories will fade and

 5   evidence will become stale.”); Yourish, 191 F.3d at 991-92 (“Plaintiffs’ paltry excuse for [their]

 6   default on the judge’s order [to timely amend their complaint] indicates that there was sufficient

 7   prejudice to Defendants from the delay that this factor also strongly favors dismissal.”).

 8          The fourth factor, the public policy favoring resolution of the merits, weighs against

 9   dismissing this action. Pagtalunan, 291 F.3d at 643. However, as discussed above, petitioner is

10   no longer in respondent’s custody, failed to exhaust his unexhausted claims and failed to oppose

11   the motion to dismiss. Therefore, it is not clear whether resolution of the merits of this case is

12   practical or possible.

13          Regarding the fifth factor, as observed by respondent, rather than dismissing this case the

14   court could retroactively deny the stay with no opportunity for leave to amend and proceed on the

15   previously exhausted claims. But, it is not apparent whether that would be meaningful given

16   respondent’s lack of custody of petitioner and petitioner’s apparent abandonment of this action.

17          Having weighed the factors discussed above, the undersigned finds that respondent’s

18   motion to dismiss for failure to prosecute should be granted.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.     The stay in this action is lifted;

21          2. Respondent’s motion to dismiss (ECF No. 49) is granted.

22          3. The Clerk of the Court is directed to close this case.

23   Dated: July 21, 2021

24

25

26
     Est2871.dis
27

28
                                                        3
